United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
STATION NORFOLK, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0529
Issued: June 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 9, 2020 appellant filed a timely appeal from a July 16, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 16, 2019 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than 9
percent permanent impairment of his right upper extremity and 22 percent permanent impairment
of his left lower extremity, for which he previously received schedule award compensation.
FACTUAL HISTORY
On April 27, 2016 appellant, then a 58-year-old industrial specialist, filed an occupational
disease claim (Form CA-1) alleging that on April 26, 2016 he sustained injury, including a left
ankle fracture, when he fell from a ship ladder while in the performance of duty. He stopped work
on the date of the claimed injury. On April 26, 2016 appellant underwent left ankle internal
fixation surgery of an open pilon fracture and, on April 28, 2016 he underwent left ankle irrigation
debridement surgery with vacuum-assisted wound closure. OWCP initially accepted his claim for
open fracture of the left ankle. On June 21, 2016 the surgical hardware was removed from
appellant’s left lower extremity. OWCP authorized these procedures and paid wage-loss
compensation on the supplemental rolls for disability from work commencing June 13, 2016 and
on the periodic rolls for disability from work commencing June 26, 2016.
On July 21, 2016 OWCP expanded the acceptance of appellant’s claim to include displaced
open pilon fracture of the left tibia (type I or II), displaced transverse fracture (closed) of the left
fibula shaft, complete rotator cuff tear/rupture of the right shoulder, superior glenoid labrum lesion
of the right shoulder, and unspecified injury of the right shoulder/upper arm. On September 6,
2016 appellant underwent OWCP-authorized right shoulder surgery, including rotator cuff repair,
superior capsular reconstruction, glenohumeral joint debridement, and subacromial decompression
with acromioplasty. On September 29, 2016 he returned to limited-duty work and on May 16,
2017 he filed a claim for a schedule award (Form CA-7).
Appellant subsequently submitted a May 1, 2017 report from Dr. Patrick O’Connell, a
Board-certified orthopedic surgeon, who reported the following range of motion (ROM) findings
for appellant’s right shoulder: flexion of 150 degrees, extension of 30 degrees, abduction of
120 degrees, adduction of 20 degrees, internal rotation of 40 degrees, and external rotation of 60
degrees. Dr. O’Connell found that, utilizing Table 15-34 on page 475 of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides),3 appellant had 12 percent permanent impairment of his right upper extremity. In a form
report dated May 1, 2017, he reported the following ROM findings for appellant’s right shoulder:
flexion of 143 degrees; extension of 49 degrees; abduction of 128 degrees; adduction of
42 degrees; internal rotation of 60 degrees; and external rotation of 49 degrees. For the left
shoulder, Dr. O’Connell reported the following findings: flexion of 157 degrees; extension of
70 degrees; abduction of 155 degrees; adduction of 40 degrees; internal rotation of 86 degrees; and
external rotation of 65 degrees. He found that, utilizing Table 15-34, appellant had 12 percent
permanent impairment of his right upper extremity.

3

(6th ed. 2009).

2

On July 26, 2017 OWCP referred appellant’s case to Dr. Herbert White, Jr., a Boardcertified occupational medicine specialist serving as an OWCP district medical adviser (DMA). It
requested that he review the medical evidence of record, including Dr. O’Connell’s reports, and
provide an opinion regarding appellant’s permanent impairment. On July 30, 2017 Dr. White
asserted that it was necessary to obtain additional clarification regarding Dr. O’Connell’s right
upper extremity permanent impairment rating.
In an August 8, 2017 development letter, OWCP requested that appellant obtain a report
from Dr. O’Connell, which contained a detailed assessment of appellant’s permanent impairment
utilizing the diagnosis-based impairment (DBI) rating method as well as, if appropriate, the ROM
rating method. It requested that the report should provide a date of maximum medical
improvement (MMI) and indicate whether three measurements were obtained for each motion of
appellant’s right upper extremity. OWCP afforded appellant 30 days to obtain and submit the
requested report.
In response, appellant submitted an August 24, 2017 report to OWCP in which
Dr. O’Connell advised that his May 1, 2017 impairment rating was based on three measurements
for each motion of appellant’s right upper extremity. Dr. O’Connell opined that appellant reached
MMI with respect to his right upper extremity on May 1, 2017.
On December 18, 2017 OWCP referred appellant, together with a statement of accepted
facts (SOAF) and list of specific questions, for a second opinion examination with Dr. James
Schwartz, a Board-certified orthopedic surgeon. It requested that Dr. Schwartz provide an opinion
on appellant’s permanent impairment under the sixth edition of the A.M.A., Guides.
In a January 27, 2018 report, Dr. Schwartz discussed appellant’s factual and medical
history, and noted physical examination findings, including mild antalgic gait of the left lower
extremity and good dorsal pedal pulses, equal bilaterally. Appellant’s right rotator cuff strength
was 4+/5 at 90 degrees and 3+/5 at 45 degrees and the biceps strength was 5/5 bilaterally. For the
right shoulder, Dr. Schwartz reported the following ROM findings: flexion of 135 degrees;
extension of 65 degrees; abduction of 130 degrees; adduction of 20 degrees; internal rotation of
40 degrees; and external rotation of 55 degrees. For the left shoulder, he reported the following
ROM findings: flexion of 170 degrees; extension of 70 degrees; abduction of 175 degrees;
adduction of 45 degrees; internal rotation of 75 degrees; and external rotation of 90 degrees.
Dr. Schwartz diagnosed repaired right shoulder rotator cuff tear and left pilon fracture distal tibia
(post open reduction internal fixation) related to April 26, 2016 employment injury. He then
referred to the sixth edition of A.M.A., Guides and utilized the DBI rating method to find that,
under Table 16-2 (Foot and Ankle Regional Grid), page 503, the class of diagnosis (CDX) for
appellant’s left tibia fracture (intra-articular) resulted in a class 2 impairment with a default value
of 22 percent. Dr. Schwartz assigned a grade modifier for functional history (GMFH) of 2 based
on the moderate deficits from appellant’s condition (QuickDASH score of 52). He found that a
grade modifier for physical examination (GMPE) and a grade modifier for clinical studies (GMCS)
were not applicable as the physical examination and clinical studies were used to establish the
diagnosis and proper placement in the regional grid. Dr. Schwartz utilized the net adjustment
formula, (GMFH - CDX) = (2 - 2) = 0, which resulted in a grade C or 22 percent permanent
impairment of the left lower extremity.

3

With regard to appellant’s right upper extremity, Dr. Schwartz indicated that he would not
utilize the tables for calculating appellant’s permanent impairment under the DBI rating method,
but rather would apply the ROM rating method “which gives him a higher rating which is more
appropriate.” He referenced Table 15-34 (Shoulder Motion Impairments), page 475, to find three
percent permanent impairment for right shoulder flexion of 135 degrees, three percent for
abduction of 130 degrees, one percent for adduction of 20 degrees, four percent for internal rotation
of 40 degrees, and two percent for external rotation of 55 degrees. Dr. Schwartz combined these
values to equal 13 percent permanent impairment of the right upper extremity. He found that,
utilizing Table 15-36, page 477, appellant had a functional history grade adjustment of 2. This
figure was +1 higher than the ROM class (derived from Table 15-35, page 477), which required
multiplying the above-noted 13 percent figure times 5 percent to equal (after rounding up) a total
right upper extremity permanent impairment of 14 percent. Dr. Schwartz concluded that appellant
had 14 percent permanent impairment of his right upper extremity and 22 percent permanent
impairment of his left lower extremity.4
On February 8, 2018 OWCP again referred appellant’s case to Dr. White in his capacity as
a DMA. It requested that he review the medical evidence of record, including Dr. Schwartz’
January 27, 2018 report, and provide an opinion regarding appellant’s permanent impairment.
In a February 18, 2018 report, Dr. White discussed appellant’s factual and medical history,
including his left ankle and right shoulder surgeries, and calculated an impairment rating based on
Dr. Schwartz’ January 27, 2018 physical examination findings. He referred to the sixth edition of
the A.M.A., Guides and utilized the DBI rating method to find that, under Table 16-2, the CDX
for appellant’s left tibia fracture resulted in a class 2 impairment (based on moderate malalignment)
with a default value of 22 percent. Dr. White assigned a GMFH of 2 based on abnormal gait and
a GMPE of 2. He found that a GMCS was not applicable as the clinical studies were used to
establish the diagnosis and proper placement in the regional grid. Dr. White utilized the net
adjustment formula, (GMFH - CDX) + (GMPE - CDX) = (2 - 2 = 0) + (2 - 2 = 0) = 0, which
resulted in a grade C or 22 percent permanent impairment of the left lower extremity. With respect
to appellant’s right upper extremity, Dr. White utilized the DBI rating method to find that, under
Table 15-5 (Shoulder Regional Grid), page 403, the CDX for appellant’s full-thickness rotator cuff
tear resulted in a class 1 impairment with a default value of five. He assigned a GMFH of 2 based
on the QuickDASH score of 52, a GMPE of 1 due to mild ROM deficits, and a GMCS of 4 due to
biceps tendon and labral tears. Dr. White utilized the net adjustment formula, (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX) = (2 - 1) + (1 - 1) + (4 - 1) = +4, which resulted in a grade E or
seven percent permanent impairment of the right upper extremity under the DBI rating method.
Dr. White then applied the ROM rating method and referenced Table 15-34 to find one
percent permanent impairment for right shoulder extension of 65 degrees, three percent for
abduction of 130 degrees, one percent for adduction of 20 degrees, and four percent for internal
rotation of 40 degrees. He combined these values to equal nine percent permanent impairment of
the right upper extremity. Dr. White found that, utilizing Table 15-36, page 477, appellant had a
functional history grade adjustment of 2 due to his QuickDASH score of 52. He indicated that this
figure was +1 higher than the ROM class (derived from Table 15-35, page 477), which required
4

Dr. Schwartz found that appellant reached MMI on January 27, 2018, the date of his examination.

4

multiplying the above-noted nine percent figure times five percent to equal (after rounding down)
a total right upper extremity permanent impairment of nine percent. Dr. White opined that one of
the reasons his right upper extremity rating was different from Dr. Schwartz’ 14 percent rating was
that Dr. Schwartz did not compare the motions of the affected right shoulder to those of the
unaffected left shoulder.5 He asserted that, if this were done in appellant’s case, then the ROM
findings for flexion would be considered normal and a three percent impairment rating would not
have been applied for that motion. Dr. White maintained that another reason that his impairment
rating was different from Dr. Schwartz’ 14 percent rating was that Dr. Schwartz erroneously rated
appellant’s right shoulder external rotation of 55 degrees as a two percent impairment. He
indicated that Dr. Schwartz failed to round the 55 degrees of external rotation motion up to 60
degrees, a figure which equaled zero percent impairment.6 Dr. White found that the nine percent
impairment rating under the ROM rating method represented appellant’s right upper extremity
permanent impairment because it yielded a greater value than the DBI rating method. He
concluded that appellant had 9 percent permanent impairment of his right upper extremity and 22
percent permanent impairment of his left lower extremity.7
By decision dated July 26, 2018, OWCP granted appellant a schedule award for 9 percent
permanent impairment of his right upper extremity and 22 percent permanent impairment of his
left lower extremity. The award ran for 91.44 weeks from March 31 to December 31, 2018 and
was based on the February 27, 2018 report of Dr. White.
On November 30, 2018 appellant requested reconsideration of the July 26, 2018 decision.
By decision dated January 9, 2019, OWCP denied his request for reconsideration of the merits of
his claim pursuant to 5 U.S.C. § 8128(a).
On July 5, 2019 appellant, through his then-counsel, requested reconsideration of the
January 9, 2019 decision.
Appellant submitted April 11 and May 15, 2019 reports from Dr. Dirk Proffer, a Boardcertified orthopedic surgeon, who discussed appellant’s left ankle condition, but did not assess
permanent impairment. He also submitted April 18 and 19, 2019 reports from Emily Bosch, a
physician assistant.
By decision dated July 16, 2019, OWCP denied modification of the January 9, 2019
decision.

Dr. White advised that the sixth edition of the A.M.A., Guides provides on page 461, “If the opposite extremity
is neither involved nor previously injured, it must be used to define normal for that individual; any losses should be
made in comparison to the opposite normal extremity.”
5

Dr. White advised that the sixth edition of the A.M.A., Guides provides on page 464, “Measurements should be
rounded up or down to the nearest number ending in 0 (e.g., 20 degrees instead of 24 degrees and 30 degrees instead
of 25 degrees).”
6

7

Dr. White found that appellant reached MMI on January 27, 2018, the date of Dr. Schwartz’ examination.

5

LEGAL PRECEDENT
The schedule award provision of FECA,8 and its implementing federal regulation,9 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides
as the uniform standard applicable to all claimants.10 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.11
Regarding the application of ROM or DBI impairment methods in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e. DBI or
ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,] Guides
identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,] Guides
allow for the use of both the DBI and ROM methods to calculate an impairment
rating for the diagnosis in question, the method producing the higher rating should
be used. (Emphasis in the original.)”
***
“If the rating physician provided an assessment using the DBI method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id. See also T.T., Docket No. 18-1622 (issued May 14, 2019).

11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (March 2017); Chapter 3.700.2 and Exhibit 1 (January 2010).

6

impairment rating using the DBI method, if possible, given the available
evidence.”12
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board notes that OWCP relied on the February 18, 2018 report of Dr. White, the
DMA, to determine that appellant had not shown that he had greater than 9 percent permanent
impairment of his right upper extremity and 22 percent permanent impairment of his left lower
extremity, for which he previously received schedule award compensation.
In his February 18, 2018 report, Dr. White calculated an impairment rating based on the
January 27, 2018 physical examination findings of Dr. Schwartz, OWCP’s referral physician. He
referred to the sixth edition of the A.M.A., Guides and utilized the DBI rating method to find that,
under Table 16-2, appellant had 22 percent permanent impairment of the left lower extremity.13
With respect to appellant’s right upper extremity, Dr. White first applied the DBI rating method
and utilized Table 15-5 to calculate a seven percent permanent impairment under this method.14
He then referenced Table 15-34 to apply the ROM rating method and found one percent permanent
impairment for right shoulder extension of 65 degrees, three percent for abduction of 130 degrees,
one percent for adduction of 20 degrees, and four percent for internal rotation of 40 degrees.15
Dr. White combined these values to equal nine percent permanent impairment of the right upper
extremity. He found that, utilizing Table 15-36, page 477, appellant had a functional history grade
adjustment of 2 due to his QuickDASH score of 52. Dr. White indicated that this figure was +1
higher than the ROM class (derived from Table 15-35, page 477), which required multiplying the
above-noted nine percent figure times five percent to equal (after rounding down) a total right
upper extremity permanent impairment of nine percent. He opined that one of the reasons his right
upper extremity rating was different from Dr. Schwartz’ 14 percent rating was that Dr. Schwartz
did not compare the motions of the affected right shoulder to those of the unaffected left shoulder.
Dr. White opined that, if this were done in appellant’s case, then the ROM findings for flexion
would be considered normal and a three percent impairment rating would not have been applied
for that motion. He asserted that another reason that his impairment rating was different from
Dr. Schwartz’ 14 percent rating was that Dr. Schwartz erroneously rated appellant’s right shoulder
external rotation of 55 degrees as two percent impairment. Dr. White advised that the sixth edition
of the A.M.A., Guides provides, “[m]easurements should be rounded up or down to the nearest
number ending in 0 (e.g., 20 degrees instead of 24 degrees and 30 degrees instead of 25 degrees).”16

12

FECA Bulletin No. 17-06 (May 8, 2017).

13
The Board notes that, under Table 16-2, the ROM rating method was not available for application to appellant’s
left ankle condition. See A.M.A., Guides 503, Table 16-2.
14

Id. at 403, Table 15-5.

15

Id. at 475, Table 15-34.

16

Id. at 464.

7

He indicated that Dr. Schwartz failed to round the 55 degrees of external rotation motion up to 60
degrees, a figure that equaled zero percent impairment.
The Board finds that, while Dr. White derived DBI ratings for appellant’s left lower
extremity and right upper extremity, it remains unclear whether Dr. Schwartz’ ROM findings for
the right upper extremity allowed for a proper evaluation of permanent impairment of this member
under the ROM method. The Board notes that appellant’s accepted medical conditions allowed
for assessment under the ROM method for the right upper extremity, but not for the left lower
extremity.17
The Board notes that, although Dr. Schwartz and Dr. White attempted to conduct rating
calculations under the ROM method, the case record does not contain a clear indication that
Dr. Schwartz obtained proper ROM findings for appellant’s right shoulder, including three
measurements for each type of ROM. FECA Bulletin No. 17-06 provides detailed instructions for
obtaining sufficient evidence to conduct a complete permanent impairment evaluation. However,
such instructions were not fully carried out in this case and therefore further development of the
medical evidence is required in accordance with FECA Bulletin No. 17-06.18 In addition, section
15.7 of the sixth edition of the A.M.A., Guides provides that ROM should be measured after a
“warm up,” in which the individual moves the joint through its maximum ROM at least three
times. The ROM examination is then performed by recording the active measurements from three
separate ROM efforts and all measurements should fall within 10 degrees of the mean of these
three measurements. The maximum observed measurement is used to determine the ROM
impairment.19 There currently is no evidence in the case record that these requirements for
evaluating permanent impairment due to ROM deficits have been met.
In order to conduct a full evaluation of appellant’s permanent impairment, including his
right upper extremity permanent impairment, the Board finds that the case shall be remanded to
OWCP in order for it to make an attempt to obtain the raw data from Dr. Schwartz’ ROM testing
for the right upper extremity. If the data is obtained, it should be evaluated and considered under
the relevant standards of the A.M.A., Guides, including referral to a DMA, as a possible basis for
an impairment rating for the right upper extremity. If no such data is obtained, OWCP should take
appropriate action for further examination to obtain the necessary ROM measurements.20

17

A.M.A., Guides 403, Table 15-5; 503, Table 16-2.

18

Id.

19

A.M.A., Guides 464.

20

The record contains a May 1, 2017 report from Dr. O’Connell, an attending physician, who found that appellant
had 12 percent permanent impairment of the right upper extremity under the ROM method. However, after being
provided an opportunity by OWCP, appellant failed to obtain a complete impairment rating assessment from
Dr. O’Connell, including a rating of the right upper extremity under the DBI method. Therefore, OWCP properly
referred appellant in late-2017 for a second opinion examination with Dr. Schwartz.

8

This case shall therefore be remanded for full application of OWCP procedures found in
FECA Bulletin No. 17-06 and the standards of the sixth edition of the A.M.A., Guides.21
Following this and other such further development as deemed necessary, OWCP shall issue a
de novo decision regarding appellant’s permanent impairment.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2019 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: June 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21
Application of these standards shall also include evaluation of the permanent impairment of appellant’s left lower
extremity and right upper extremity under the DBI rating method. See supra note 17.

9

